Exhibit 10.1 SUBJECT TO FRE 408 PRIVILEGED AND CONFIDENTIAL FOURTH LIMITED WAIVER TO THE LOAN AGREEMENT This FOURTH LIMITED WAIVER TO THE LOAN AGREEMENT (as defined below) (as defined below), dated as of March 18, 2016 (this “ Fourth Waiver ”), is by and among Eagle Bulk Shipping Inc., a corporation incorporated and existing under the laws of the Republic of the Marshall Islands (the “ Borrower ”), the companies party to the Loan Agreement as guarantors , each a limited liability company formed and existing under the laws of the Republic of the Marshall Islands (collectively, the “ Guarantors ” and, together with the Borrower, the “ Obligors ”, and any one of them, individually, an “ Obligor ”), the banks and financial institutions party to the Loan Agreement as “Lenders” identified on the signature pages hereto and party to the Forbearance and Waiver Agreement as “Specified Lenders” (such parties, constituting the Majority Lenders under and as defined in the Loan Agreement and all of the “Specified Lenders” under and as defined in the Forbearance and Waiver Agreement, collectively, the “ Specified Lenders ”, and any one of them, individually, a " Specified Lender "), ABN AMRO Capital USA LLC, as agent for the Lenders (in such capacity, the “ Agent ”), and ABN AMRO Capital USA LLC, as security trustee for the Lenders (in such capacity, the “ Security Trustee ” and together with the Agent, the Specified Lenders and the Obligors, collectively, the “ Parties ”, and any one of them, individually, a “ Party ”). W I T N E S S E T H : WHEREAS, the Borrower, the Guarantors, the Specified Lenders, the other banks and financial institutions party to the Loan Agreement as “Lenders” (collectively, the “ Lenders ”, and together with the Agent and the Security Trustee, collectively, the “ Lender Parties ”, and any one of them, individually, a “ Lender Party
